                            UNITED ST ATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                 )
ALLIED WORLD SPECIAL TY                          )
INSURANCE COMPANY, f/k/a Darwin                  )
Select Insurance Company,                        )
                                                 )
               Plaintiff,                        )   No. 4:18-CV-827 RLW
                                                 )
       v.                                        )
                                                 )
THE CITY OF FERGUSON, MISSOURI,                  )
                                                 )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the court on Defendant The City of Ferguson, Missouri's Motion to

Dismiss or to Strike Plaintiffs Complaint for Declaratory Judgment or Alternative Motion to

Abstain (ECF No. 11). This matter is fully briefed and ready for disposition.

                                       BACKGROUND 1

       Plaintiff Allied World Specialty Insurance Company, formerly known as Darwin Select

Insurance Company ("Allied") seeks a declaration that it has no duty to defend or indemnify the

City of Ferguson (the "City") under a public officials liability insurance policy (the "Policy")

issued to the City by Allied. Allied issued a Public Officials Liability and Employment Practices

Liability Insurance Policy, No. 0202-2994, to the City for the Policy Period of July 1, 2014

through July 1, 2015.

1
  In deciding a motion to dismiss under Rule 12(b)( 6), a court assumes all facts in the complaint
to be true and construes all reasonable inferences most favorably to the complainant. US. ex rel.
Raynor v. Nat'! Rural Utilities Co-op. Fin., Corp., 690 F.3d 951, 955 (8th Cir. 2012); Eckert v.
Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008).
       The underlying lawsuit for which the City is seeking coverage is Carter et al. v. City of

Ferguson, Case No. 14SL-CC04195 (Circuit Court of St. Louis County, State of Missouri). In

the Carter lawsuit, the plaintiffs allege the City "charges a variety of illegal fees, designed to

profit the municipal corporation at the expense of the general welfare." The allegedly illegal fees

include a "warrant recall" fee, a "letter" fee, and a "failure to appear" or "FTA" Fee

(collectively, the "Fees"). The Carter lawsuit alleges that the Fees are "statutorily prohibited,

are void because they were enacted for profit and not to promote the welfare of the public, and

violate the Missouri Constitutional rights of Plaintiff and Class." The Carter lawsuit further

alleges the Fees are "not a tax" and are not "related to actual costs incurred," but rather are

"charged by [the City] as a means of profiting from the issuance of traffic tickets and other

violations," and that the Fees are "not designed to promote healthy, safety, peace, comfort, or

general welfare of the public. [They are] designed to generate profit." The Carter lawsuit seeks

to recoup from the City certain fees that were charged by the City, allegedly in violation of

Missouri statutory law and plaintiffs' rights under the Constitution.

       Allied is defending the City in the Carter lawsuit, subject to a full and complete

reservation of Allied's rights pursuant to the terms and conditions of the Policy. The City has

made demand upon Allied to pay the limits of the Policy in settlement of the claims asserted in

the Carter lawsuit.

       On May 31, 2018, Allied filed this action in this Court. Allied brings claims for: Count

I-Declaratory Judgment (Uncovered or Uninsurable Loss) and Counts II-VI seek Declaratory

Judgment pursuant to various exclusions under the Policy.




                                                -2-
                                   STANDARD OF REVIEW

       To survive a motion to dismiss, a complaint "must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp., v.

Twombly, 550 U.S 544, 570 (2007).         A "formulaic recitation of the elements of a cause of

action" will not suffice. Twombly, 550 U.S. at 555. "The plausibility standard is not akin to a

'probability requirement,' but it asks for more than a sheer possibility that a defendant has acted

unlawfully." Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).


                                          DISCUSSION

       The City has filed a motion to dismiss Allied's declaratory judgment claims.            In its

Motion, the City argues that Allied's Complaint fails to state plausible claims for relief.

Specifically, Allied argues that the Policy requires Allied to defend the City until some court

concludes that Allied is not liable under the Policy and, therefore, the counts seeking to find

Allied has no defense obligation should be stricken. (ECF No. 12 at 4-5). Further, the City asks

the Court to apply the "innocent taxpayer" rule to find an exception to the public policy

prohibition for municipal entities. (ECF No. 12 at 6-7).        In addition, the Court argues that

Counts II, III, and IV should be dismissed or stayed because the Policy's "in fact" language in

Section III.A. 2 requires the Court to await factual findings in the Carter case before the exclusion

is triggered. The City also contends the Court should dismiss Count IV of the Complaint because

the illegal "profit, renumeration or advantage" does not apply in that an allegation that the City

received personal gain is not an essential element of each claim in the Carter lawsuit. The City

asserts Count V should be dismissed because it is fatally flawed; the exclusion in Section

2
  Section III.A. of the Policy precludes coverage for claims "brought about or contributed to in
fact by [any of the three exclusions]."


                                                -3-
III.C.(11) does not apply. 3 The City claims Count VI should be dismissed because the exclusion

in Section 111.C.(15) does not apply to the allegations in the Carter lawsuit. 4 Finally, the City

asks this Court to dismiss or stay the litigation pending a final determination of the Carter lawsuit

under the principles of abstention.

       "Under Missouri's Declaratory Judgment Act, any person interested under a written

contract, or whose rights are affected by a contract may have determined any question of

construction or validity under the contract and obtain a declaration of rights." Secure Energy,

Inc., 2012 WL 13710, at *2 (citing Mo.Rev.Stat. §527.020). An action under the declaratory

judgment act requires a justiciable controversy wherein: "(1) the plaintiff has a legally


3
  Section111.C.(11) provides that
        The Insurer shall not pay any Loss or Defense expenses from any Claim based on,
        arising out of, directly or indirectly resulting from, in consequence of, or in any
        way involving:
        ***
        (11) the activities of any Insured as a law enforcement officer, police officer,
        police department or other law enforcement unit or agency; the operation of any
        jail cell, holding cell, detention or lock-up facility of any kind; or the activities of
        any Insured charged with the power to arrest, detain or interrogate another person,
        or to seize or confiscate the property of any individual or entity;
        Provided however; that this Exclusion shall not apply to Claims arising out of the
        administrative functions or activities of any Insured in the enforcement of
        municipal code, laws or regulations of the Named Insured, including but not
        limited to, the issuance of citations, fines, warnings, notices of violation, the
        issuance or denial of licenses or permits, or the inspection of property or buildings
        by persons authorized to conduct such functions or activities on behalf of the
        Named Insured;
        Provided further that this Exclusion shall not apply to any Claim by or against a
        law enforcement officer or police officer in their capacity as an Employee under
        this Policy for an Employment Practices Wrongful Act.
4
  Section 111.C.(15) provides:
        The Insurer shall not pay any Loss or Defense Expenses from any Claim based
        on, arising out of, directly or indirectly resulting from, in consequence of, or in
        any way involving:
        (15) tax credits or tax incentives or the application thereof; the formulation of tax
        rates; the assessment, appraisal or valuation of property; the assessment of taxes
        or other fees; the collection of taxes, fees or other amounts; and the disbursement
        of tax refunds; ...


                                                 -4-
protectable interest at stake; (2) a substantial controversy exists with genuinely adverse interests;

and (3) the controversy is ripe for judicial determination." Missouri Alliance for Retired Am. v.

Dep't of Labor & Indus. Relations, 277 S.W.3d 670, 676 (Mo.              2009) (citations omitted).

Allied' s Complaint asks the Court to identify the parameters of its duty to defend and indemnify

the City. An insurer's duty to defend a suit against its insured arises "whenever there is a

potential or possible liability to pay based on the facts at the outset of the case and is not

dependent on the probable liability to pay based on the facts ascertained through

trial." McCormack Baron Mgmt. Servs., Inc. v. Am. Guar. & Liab. Ins. Co., 989 S.W.2d 168, 170

(Mo. 1999). The duty to defend is determined by comparing the language of the insurance policy

with the allegations in the complaint. Secura Ins. v. Horizon Plumbing, Inc., 670 F.3d 857, 861

(8th Cir. 2012) (citing McCormack, 989 S.W.2d at 170); see also Williams v. Employers Mut.

Cas. Co., No. 4:13-CV-2393 RLW, 2015 WL 892556, at *3 (E.D. Mo. Mar. 2, 2015), aff'd, 845

F.3d 891 (8th Cir. 2017). Unlike the duty to defend, "[t]he duty to indemnify is determined by

the facts as they are established at trial or as they are finally determined by some other means,

for example through summary judgment." McCormack, 989 S.W.2d at 173. Under Missouri law,

the duty to defend is broader than the duty to indemnify. Lampert v. State Farm Fire and Cas.

Co., 85 S.W.3d 90, 93 (Mo. Ct. App. 2002). An insurer may have a duty to defend claims falling

within the policy even if it may not ultimately be obligated to indemnify the insured. Millers

Mut. Ins. Ass 'n of Illinois v. Shell Oil Co., 959 S.W.2d 864, 871 (Mo. Ct. App. 1997); Argonaut

Great Cent. Ins. Co. v. Lincoln Cty., Missouri, No. 4:17-CV-00762 JAR, 2018 WL 3756767, at

*4 (E.D. Mo. Aug. 8, 2018). "The duty to defend arises when the insured is first sued and thus is

understandably broader than the duty to indemnify." Esicorp, Inc. v. Liberty Mut. Ins. Co., 193

F .3d 966, 969 (8th Cir. 1999) "Where there is no duty to defend, there is no duty to




                                                -5-
indemnify." Am. States Ins. Co. v. Herman C. Kempker Constr. Co., 71 S.W.3d 232, 236 (Mo.

App. W.D. 2002); Trainwreck W Inc. v. Burlington Ins. Co., 235 S.W.3d 33, 44 (Mo. Ct. App.

2007).

         Upon review of the Complaint and the memoranda pertaining to the present motion to

dismiss, the undersigned finds that dismissal is not appropriate at this time. At the motion to

dismiss stage, the only issue before the Court is whether the pleadings state a cause of action that

is plausible on its face. Secure Energy, Inc. v. Philadelphia Indem. Ins. Co., No. 4:11CV1636

TIA, 2012 WL 13710, at *2 (E.D. Mo. Jan. 4, 2012).              The Court holds that Allied has

sufficiently alleged facts to support a declaratory judgment action. Allied alleges a present case

and controversy that is ripe for adjudication.          See Employers Ass'n, Inc. v. United

Steelworkers, 32 F.3d 1297, 1299 (8th Cir.1994) ("[r]ipeness is demonstrated by a showing that a

live controversy exists such that the plaintiffs will sustain immediate injury from the operation of

the challenged provisions."); S. Dakota Min. Ass'n, Inc. v. Lawrence Cty., 155 F.3d 1005, 1008

(8th Cir. 1998). The City has made a claim for settlement for its full policy limits, and Allied is

currently defending this action under a reservation of rights. See Horne v. Firemen's Ret. Sys. of

St. Louis, 69 F.3d 233, 236 (8th Cir.1995) (quoting United States v. Fisher-Otis Co., 496 F.2d

1146,        1151      (10th       Cir.197 4) )("The      essential       distinction      between

a declaratory judgment action and an action seeking other relief is that in the former no actual

wrong need have been committed or loss have occurred in order to sustain the action."); Cty. of

Mille Lacs v. Benjamin, 361 F.3d 460, 464 (8th Cir. 2004). The Court will make a coverage

determination after interpreting the insurance policy and the allegations in the underlying

lawsuit. This determination is a question of law that is appropriately determined by this Court.

Griffitts v. Old Republic Ins. Co., 550 S.W.3d 474, 478 (Mo. 2018) ("As with any other contract,




                                               -6-
the interpretation of an insurance policy is a question oflaw[.]") (citation omitted). As a result,

the Court holds that the allegations on the face of the complaint do not show some insuperable

bar to relief and, therefore, dismissal under Rule 12(b)( 6) is inappropriate. Benton v. Merrill

Lynch & Co., 524 F.3d 866, 870 (8th Cir. 2008); Parnes v. Gateway 2000, Inc., 122 F.3d 539,

546 (8th Cir.1997).

        Further, the Court holds that abstention is not appropriate at this time. The Eighth Circuit

in Scottsdale Ins. Co. v. Detco Indus., Inc., 426 F.3d 994, 998 (8th Cir. 2005) outlined the

relevant factors for a federal court to consider abstention when there is a state court proceeding,

even if it is not parallel. Those factors are:

       (1) whether the declaratory judgment sought will serve a useful purpose in
       clarifying and settling the legal relations in issue; (2) whether the declaratory
       judgment will terminate and afford relief from the uncertainty, insecurity, and
       controversy giving rise to the federal proceeding; (3) the strength of the state's
       interest in having the issues raised in the federal declaratory judgment action
       decided in the state courts; (4) whether the issues raised in the federal action can
       more efficiently be resolved in the court in which the state action is pending; (5)
       whether permitting the federal action to go forward would result in unnecessary
       entanglement between the federal and state court systems, because of the presence
       of 'overlapping issues of fact or law; and (6) whether the declaratory judgment
       action is being used merely as a device for procedural fencing-that is, to provide
       another forum in a race for res judicata or to achieve a federal hearing in a case
       otherwise not removable.

Id. at 998 (internal citations and quotations omitted). The Court holds these factors do not weigh

in favor of abstention. As previously discussed, this Court primarily will address the defense

coverage issues as a question of law, which would not be advanced by waiting on a factual ruling

by the state court. The Court's interpretation of First Amended Class Action Petition (ECF No.

1-2) in the Carter lawsuit and the Policy (ECF No. 1-1) largely define this legal determination,

without any need for a state court ruling. Further, Missouri courts have no special interest in

resolving this insurance policy dispute. In addition, the parties in the Carter lawsuit seem poised




                                                 -7-
to settle the litigation, given that they are discussing resolution and the parties have not answered

discovery by agreement.      See ECF No. 18 at 14 (citing the Carter lawsuit docket). Thus,

abstention would be a largely futile endeavor. Finally, the Court notes that there is no other

pending litigation that would determine insurance coverage and, therefore, no procedural fending

or forum shopping to determine the best venue for a coverage determination. Thus, the Court

finds that the litigation would not be advanced by staying or abstaining from ruling to allow the

state court action to proceed. The Court denies the City's Motion.


       Accordingly,

       IT IS HEREBY ORDERED that Defendant The City of Ferguson, Missouri's Motion to

Dismiss or to Strike Plaintiff's Complaint for Declaratory Judgment or Alternative Motion to

Abstain (ECF No. 11) is DENIED.




Dated this//~ay of March, 2019.

                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                -8-
